Citation Nr: 1116530	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel






INTRODUCTION

The Veteran had active duty service from March 1990 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that on his May 2009 VA Form 9 [Substantive Appeal], the Veteran indicated that she wished to have a hearing before the Board in connection with her claim.  Shortly thereafter, however, she withdrew this request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

Clarification of Issue on Appeal

The Veteran originally filed a claim of entitlement to service connection for depression and attention deficit disorder.  As is discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with these conditions as well as anxiety.  Although not specifically claimed by the Veteran, the Board is expanding her original claim to include all of these disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.





	(CONTINUED ON NEXT PAGE)
REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that the Veteran was afforded a VA examination in May 2008.  Unfortunately, however, it is clear from this opinion that while the Veteran's VA claims file was reviewed, the service treatment records had not yet been associated with the file.  As the Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  Accordingly, the Veteran's claim must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain any available VA treatment records for the Veteran, dated from September 2008 to the present.  Any response received should be memorialized in the Veteran's VA claims file.

2.  Thereafter, the Veteran should be scheduled for a VA mental examination with an appropriate expert.  The VA claims file, to include all of the service treatment records, as well as a complete copy of this REMAND should be reviewed in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  The VA examiner is requested to address the following:

A.  State all of the Veteran's current mental health diagnoses with supporting evidence.

B.  For each diagnosed disability, state whether it is at least as likely as not that the Veteran suffers from this disorder as a result of her time in active military service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

In providing this opinion, the VA examiner is requested to thoroughly explain any conclusion reached, with reference to specific evidence in the claims file.  The VA examiner is also informed at this time that any bare conclusion reached without specific reasons and bases provided is not sufficient for rating purposes.

3.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO/AMC should readjudicate this claim in light of any evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Subsequently, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

